Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 Fax: 260-455-5135 MaryJo.Ardington@LFG.com VIA EDGAR August 9, 2011 Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Post-Effective Amendment No. 37 to the Registration Statement on Form N-4 for Lincoln National Variable Annuity Account H of The Lincoln National Life Insurance Company (File No. 333-61592) Commissioners: On behalf of The Lincoln National Life Insurance Company (the “Company”) and Lincoln National Variable Annuity Account H (the “Account”), we are transmitting for filing under Rule 485(a) of the Securities Act of 1933 (the “1933 Act”) Post-Effective Amendment No. 37 to the Account’s Registration Statement on Form N-4 under the 1933 Act and Amendment No. 275 to the Registration Statement under the Investment Company Act of 1940 (the “Amendment”). The Amendment is intended to be a “template” for other filings by the Company.Accordingly, the Company will submit a supplemental request, under separate cover, pursuant to Rule 485(b)(1)(vii) under the 1933 Act, that the Commission permit the filing under paragraph (b) of Rule 485 of one or more post-effective amendments incorporating changes to the prospectus for other variable annuity contracts issued through the Account and certain other separate accounts of the Company. If you have any questions or comments on the Amendment, please contact me at (260) 455-3917. Sincerely, Mary Jo Ardington Associate General Counsel
